 


117 HR 2908 IH: Childhood Offenders Rehabilitation and Safety Act of 2021
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 2908 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2021 
Ms. Bass (for herself and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 18, United States Code, to account for the age of certain juvenile offenders and to amend title IV of the Social Security Act to allow the Secretary of Health and Human Services to award competitive grants to enhance collaboration between State child welfare and juvenile justice systems, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Childhood Offenders Rehabilitation and Safety Act of 2021. 2.Amendments (a)DefinitionsSection 5031 of title 18, United States Code, is amended— 
(1)by striking person who and inserting person who is at least twelve years of age that has not attained their; (2)by striking not attained and inserting not attained their; and  
(3)by striking committed by a person prior to and inserting committed by a person who has reached their twelfth birthday but prior to their. (b)Delinquency proceedings in district courts; transfer for criminal prosecutionSection 5032 of title 18, United States Code, is amended— 
(1)by striking fifteen and inserting sixteen; (2)by striking fifteenth birthday and inserting their sixteenth birthday; 
(3)by striking  In the application of the preceding sentence, if the crime of violence is an offense under section 113(a), 113(b), 113(c), 1111, 1113, or, if the juvenile possessed a firearm during the offense, section 2111, 2113, 2241(a), or 2241(c), “thirteen” shall be substituted for “fifteen” and “thirteenth” shall be substituted for “fifteenth”.; (4)by striking However, a juvenile who is alleged to have committed an act after his sixteenth birthday which if committed by an adult would be a felony offense that has as an element thereof the use, attempted use, or threatened use of physical force against the person of another, or that, by its very nature, involves a substantial risk that physical force against the person of another may be used in committing the offense, or would be an offense described in section 32, 81, 844(d), (e), (f), (h), (i) or 2275 of this title, subsection (b)(1)(A), (B), or (C), (d), or (e) of section 401 of the Controlled Substances Act, or section 1002(a), 1003, 1009, or 1010(b)(1), (2), or (3) of the Controlled Substances Import and Export Act (21 U.S.C. 952(a), 953, 959, 960(b)(1), (2), (3)), and who has previously been found guilty of an act which if committed by an adult would have been one of the offenses set forth in this paragraph or an offense in violation of a State felony statute that would have been such an offense if a circumstance giving rise to Federal jurisdiction had existed, shall be transferred to the appropriate district court of the United States for criminal prosecution.; 
(5)by striking social background of the juvenile and inserting social background of the juvenile; the juvenile’s prior exposure to adverse childhood experiences, childhood trauma, and involvement in the child welfare system;; (6)by striking behavioral problems and inserting juvenile’s behavioral problems; the rehabilitative potential of the juvenile within the juvenile system; and the best interest of the child; 
(7)by striking leadership role and inserting juvenile’s level of participation in the offense;  (8)by striking in an organization, or otherwise influenced other persons to take part in criminal activities, involving the use or distribution of controlled substances or firearms. Such a factor, if found to exist, shall weigh in favor of a transfer to adult status, but the absence of this factor shall not preclude such a transfer; 
(9)by striking juvenile, his parents and inserting juvenile, their parents; and  (10)by striking custodian and to his counsel and custodian and to their counsel.  
(c)CommitmentSection 5039 of title 18, United States Code, is amended— (1)by striking or correctional institution in which he has regular contact with adults incarcerated because they have been convicted of a crime or are awaiting trial on criminal charges and inserting , correctional institution, or prison; and 
(2)by striking near and insert near their. (d)MurderSection 1111 of title 18, United States Code, is amended by adding at the end the following new subsection: 
 
(d)A person who was under the age of 18 at the time of the perpetration or attempted perpetration of a crime listed under subsection (a) in which the death of a human being occurs is liable for murder only if one of the following is proven: (1)the person who intentionally or knowingly causes the death of another person; or  
(2)the person was not the actual killer, but, with the intent to kill, aided, abetted, counseled, commanded, induced, solicited, requested, or assisted the actual killer in the commission of the unlawful killing of another human being.   A person who is not liable for murder under subsection (a) shall be sentenced in accordance with the crime they committed or attempted to commit... 3.Statistics, data, and research on incarcerated children and persons convicted of crimes as children (a)Comprehensive statistical review (1)In generalNot later than one year after the date of the enactment of this Act, the Bureau of Justice Statistics of the Department of Justice (in this section referred to as the Bureau) shall publish, for each calendar year, a comprehensive statistical review and analysis of children under eighteen years of age who are subject to adjudication, prosecution, and incarceration by the federal government. The statistical review and analysis shall include the following:  
(A)The number of children adjudicated delinquent in the calendar year and the offenses they were adjudicated for. (B)The number of children transferred to district court for criminal prosecution in the calendar year and the offenses they charged with. 
(C)The number of children convicted in district court in the calendar year and the offenses they were convicted of. (D)The average age of the children at the time of the commission of the offense. 
(E)The age of the child at the time of adjudication or conviction. (F)Demographic information, including race, ethnicity, nationality, disability, gender, sex, and gender identity of each child. 
(G)The number of children in Federal custody who are being detained, housed, or incarcerated more than 100 miles from the jurisdiction where they were adjudicated or convicted in. (H)The length of time or sentence each child in Federal custody has been ordered to serve for their corresponding offense.  
(I)The number of people incarcerated in Federal custody for crimes they committed as children. (J)Demographic information, including race, ethnicity, nationality, disability, gender, sex, gender identity, current age, as well as age at the time of the offense for each person who is currently incarcerated in Federal custody for crimes they committed as children. 
(K)The number of people in Federal custody for crimes they committed as children who are incarcerated more than 100 miles from the jurisdiction they were adjudicated or convicted in.  (L)The offense and corresponding sentence each person in Federal custody is serving for the crime they committed as a child.  
4.Authority to award competitive grants to enhance collaboration between State child welfare and juvenile justice systems 
(a)Short titleThis section may be cited as the Childhood Outcomes Need New Efficient Community Teams or the CONNECT Act. (b)In generalSection 436 of the Social Security Act (42 U.S.C. 629f) is amended by adding at the end the following new subsection: 
 
(d)Authority To award grants to States To enhance collaboration between State child welfare and juvenile justice systems 
(1)PurposeThe purpose of the subsection is to authorize the Secretary to make grants to State child welfare and juvenile justice agencies to collaborate in the collection of data relating to children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems) and to develop practices, policies, and protocols to confront the challenges presented and experienced by these children and their families.  (2)Authority to award grants (A)In generalThe Secretary may award competitive grants jointly to a State child welfare agency and a State juvenile justice agency to facilitate or enhance collaboration between the child welfare and juvenile justice systems of the State in order to carry out programs to address the needs of children including those excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems). 
(B)FundingAny grants awarded under this subsection shall be awarded from the amounts made available under subsection (a) of this section, after the application of subsection (b) of this section and before the determination of allotments under section 433. (C)Length of grants (i)In generalA grant shall be awarded under this subsection for a period of not less than 2, and not more than 5, fiscal years, subject to clause (ii). 
(ii)Extension of grantOn application of the grantee, the Secretary may extend for not more than 2 fiscal years the period for which a grant is awarded under this subsection. (3)Additional requirements (A)ApplicationIn order for a State to be eligible for a grant under this subsection, it shall submit an application, to be approved by the Secretary, that includes— 
(i)a description of the proposed leadership collaboration group (including the membership of such group), and how such group will manage and oversee a review and analysis of current practices while working to jointly address enhanced practices to improve outcomes for children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems); (ii)a description of how the State proposes to— 
(I)identify any eligible children; (II)identify individuals who are at risk of becoming eligible children; 
(III)identify common characteristics shared by any eligible children in the State; and (IV)determine the prevalence of children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems) in the State; 
(iii)a description of current and proposed practices and procedures that the State intends to use to— (I)screen and assess children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems) for risks and treatment needs; 
(II)provide targeted and evidence-based services, including educational, behavioral health, and pro-social treatment interventions for children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems); and (III)provide for a lawful process to enhance or ensure the abilities of the State and any relevant agencies to share information and data about children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems) while maintaining confidentiality and privacy protections under State and Federal law; and 
(iv)a certification that the State has involved local governments, including tribal governments, as appropriate, in the development, expansion, modification, operation, or improvement of proposed policy and practice reforms to address the needs of children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems). (B)No supplantation of other fundsAny amounts paid to a State under a grant under this subsection shall be used to supplement and not supplant other State expenditures on any eligible children involved with either the child welfare or juvenile justice systems. 
(C)ReportA State child welfare agency and a State juvenile justice agency receiving a grant under this subsection shall jointly submit to the Secretary and to the Administrator of the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice and the Administration for Children and Families of the Department of Health and Human Services a report on the activities carried out under the grant at the end of each fiscal year during the period of the grant. Such report shall include— (i)a description of the scope and nature of the children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems) in the State, including the number of dual status youth;  
(ii)a description of the evidence-based practices and procedures used by the agencies to carry out the activities described in subclauses (I) through (III) of subparagraph (A)(iii); and (iii)an analysis of the effects of such practices and procedures, including information regarding— 
(I)the collection of data related to individual children; (II)aggregate data related to the eligible children population, including— 
(aa)characteristics of children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems) in the State; (bb)case processing timelines; and 
(cc)information related to case management, the provision of targeted services, and placements within the foster care or juvenile justice system; and (III)the extent to which such practices and procedures have contributed to— 
(aa)higher educational attainment for any eligible children;  (bb)fewer delinquency referrals for children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems); 
(cc)shorter stays in intensive restrictive placements for children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youth (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems); or  (dd)such other outcomes for children excluded from juvenile adjudication by age (under age of 12 and over the age of 15 years old), child survivors of commercial sexual exploitation, dual status youths (children in both foster care and juvenile justice systems), and cross over children (children that cross between the foster care and juvenile justice systems) as the State child welfare agency and State juvenile justice agency may identify. 
(4)Training and technical assistanceThe Secretary may support State child welfare agencies and State juvenile justice agencies by offering a program, developed in consultation with organizations and agencies with subject matter expertise, of training and technical assistance to assist the agencies in developing programs and protocols— (A)to facilitate or enhance collaboration between State child welfare agencies and State juvenile justice agencies; and 
(B)for effectively working with Federal agencies and child welfare and juvenile justice agencies from other States. (5)ReportNot later than 3 years after the date of enactment of this subsection, and every 3 years thereafter, the Secretary and the Attorney General of the Department of Justice shall jointly submit to the Committee on Finance and the Committee on the Judiciary of the Senate and the Committee on Ways and Means and the Committee on Education and the Workforce of the House of Representatives, a report on the grants provided under this subsection. 
(6)DefinitionsIn this subsection: (A)Commercial sexual exploitationThe term commercial sexual exploitation means crimes and activities involving the sexual abuse or exploitation of a person under age 18 for the financial benefit of any person or in exchange for anything of value, including monetary and non-monetary benefits, given or received by any person.  
(B)Dual status youthThe term dual status youth means a child who has come into contact with both the child welfare and juvenile justice systems and occupies various statuses in terms of the individual's relationship to such systems. (C)Leadership collaboration groupThe term leadership collaboration group means a group composed of senior officials from the State child welfare agency, the State juvenile justice agency, and other relevant youth and family-serving public agencies and private organizations, including tribal nations, and to the extent practicable, representatives from the State judiciary branch. 
(D)State juvenile justice agencyThe term State juvenile justice agency means the agency of the State or Indian tribe responsible for administering grant funds awarded under the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.). (E)State child welfare agencyThe term State child welfare agency means the State agency responsible for administering the program under subpart 1, or in the case of a tribal organization operating a direct Title IV–B (SSA) program or a Title IV–B-funded program through tribal-State agreement, or that is receiving payments under section 428, the tribal agency responsible for administering such program.. 
(c)Conforming amendmentSubsections (b) and (c) of section 433 of such Act (42 U.S.C. 633) are each amended by striking section 436(b) and inserting subsections (b) and (c) of section 436.  